Per Curiam.

The order should be unanimously reversed on the law, with $10 costs and disbursements to defendants and motion denied without prejudice to an application to open the default if respondent be so advised. Since the action was dismissed upon the Classification and Control Calendar of the City Court, by virtue of the failure of the plaintiff to appear, it may not be restored to the calendar. The proper procedure is for the respondent to move to open his default. (Klein v. Vernon Lbr. Corf., 269 App. Div. 71.)
Concur — Pette, Hart and Brown, JJ.
Order reversed, etc.